NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1798-18T1

NANCY E. LANDERS,

           Plaintiff-Appellant,

v.

PATRICK J. LANDERS,

     Defendant-Respondent.
_____________________________

                    Submitted March 16, 2020 – Decided April 20, 2020

                    Before Judges Fasciale and Rothstadt.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Gloucester County,
                    Docket No. FM-08-5949-91.

                    Nancy E. Landers, appellant pro se.

                    Borger Matez, PA, attorneys for respondent (Deena L.
                    Betze, on the brief).

PER CURIAM
      Plaintiff Nancy E. Landers appeals from an October 19, 2018 order

modifying defendant Patrick J. Landers's alimony obligation.        The motion

judge entered the order and rendered an oral opinion. We affirm.

      The parties married in 1969 and have three sons, who are now

emancipated. In 1991, the court entered a final judgment of divorce (FJOD)

and related marital settlement agreement. At that time, and pertinent to the

issues on appeal, those documents required defendant to pay alimony and

obtain life insurance to protect his support obligation. He has satisfied his

financial obligations under the FJOD since the divorce. Defendant has been

remarried for approximately twenty-five years; plaintiff never remarried.

      In 2015, defendant retired and filed a motion to terminate his alimony

obligation. Another judge granted that motion and plaintiff appealed. We

remanded for the limited purpose of "conduct[ing] proceedings as [the judge]

deems necessary" and to apply N.J.S.A. 2A:34-23(j)(3).         See Landers v.

Landers, 444 N.J. Super. 315, 325 (App. Div. 2016). The same judge entered

an order on April 15, 2016, setting forth his (j)(3) analysis, and modifyi ng

defendant's alimony obligation.

      Plaintiff appealed from the April 15, 2016 order and, in an unpublished

opinion, we concluded that the judge applied (j)(3), including the correct

burden of proof. Landers v. Landers, No. A-1073-16 (App. Div. Apr. 12,



                                                                   A-1798-180418-19T21
                                       2
2018) (slip op. at 5). We noted the judge's findings were supported by the

record. Ibid. However, we remanded because the judge reduced defendant's

alimony obligation without requiring an updated Case Information Statement

(CIS) and tax returns. Ibid. We did not order a plenary hearing. Landers, slip

op. at 5-6.

      On remand, the motion judge reviewed the updated CIS, conducted a

plenary hearing, took the parties' testimonies, considered a multitude of other

documents, including the tax returns for several years, and analyzed

defendant's alimony obligation under N.J.S.A. 2A:34-23(j)(3). The motion

judge found defendant credible and gave weight to his testimony. The motion

judge also found plaintiff "credible with regard to her current economic

circumstances which [were] really the focus of the analysis before the [motion

judge]." She then issued the order under review.

      On appeal, plaintiff raises the following points 1:

              POINT I

              N.J.S.A. 2A:34-23 (J)(3)(A) THE AGE AND
              HEALTH OF THE PARTIES AT THE TIME OF THE
              APPLICATION. (NOT RAISED BELOW).

              POINT II


1
   Plaintiff's point headings list the factors enumerated in N.J.S.A. 2A:34 -
23(j)(3).


                                                                 A-1798-180418-19T21
                                        3
(B) THE OBLIGOR'S FIELD OF EMPLOYMENT
AND THE GENERALLY ACCEPTED AGE OF
RETIREMENT FOR THOSE IN THE FIELD. (NOT
RAISED BELOW).

POINT III

(C) THE AGE WHEN THE OBLIGOR BECOMES
ELIGIBLE FOR RETIREMENT AT OBLIGOR'S
PLACE    OF  EMPLOYMENT,    INCLUDING
MANDATORY RETIREMENT DATES OR THE
DATES     UPON    WHICH     CONTINUED
EMPLOYMENT WOULD NO LONGER INCREASE
RETIREMENT BENEFITS.     (NOT RAISED
BELOW).

POINT IV

(D) THE OBLIGOR'S MOTIVES IN RETIRING,
INCLUDING ANY PRESSURES TO RETIRE
APPLIED BY THE OBLIGOR'S EMPLOYER OR
INCENTIVE   PLANS   OFFERED    BY   THE
OBLIGOR'S EMPLOYER. (NOT RAISED BELOW).

POINT V

(E) THE REASONABLE EXPECTATIONS OF THE
PARTIES REGARDING RETIREMENT DURING
THE MARRIAGE OR CIVIL UNION AND AT THE
TIME OF THE DIVORCE OR DISSOLUTION.
(NOT          RAISED           BELOW).

POINT VI

(F)  THE ABILITY OF THE OBLIGOR TO
MAINTAIN SUPPORT PAYMENTS FOLLOWING
RETIREMENT, INCLUDING WHETHER THE
OBLIGOR WILL CONTINUE TO BE EMPLOYED
PART-TIME OR WORK REDUCED HOURS. (NOT
RAISED BELOW).

                                      A-1798-180418-19T21
                   4
            POINT VII

            (G) THE OBLIGEE'S LEVEL OF FINANCIAL
            INDEPENDENCE AND THE FINANCIAL IMPACT
            OF THE OBLIGOR'S RETIREMENT UPON THE
            OBLIGEE. (NOT RAISED BELOW).

            POINT VIII

            (H) ANY OTHER RELEVANT FACTORS
            AFFECTING   THE    PARTIES'   RESPECTIVE
            FINANCIAL POSITIONS. (NOT RAISED BELOW).

Although plaintiff raises arguments unrelated to the focus of the second

remand, we addressed them in our prior decisions. The focus of the second

remand was whether the updated CIS and tax information impacted defendant's

alimony obligation under N.J.S.A. 2A:34-23(j)(3)(f). We affirm substantially

for the reasons given by the motion judge. We add the following remarks.

      When reviewing a Family Part judge's decision, this court defers to the

judge's factual findings that are "supported by adequate, substantial, credible

evidence" in the record. Gnall v. Gnall, 222 N.J. 414, 428 (2015). Reversal is

warranted when this court concludes a mistake must have occurred because the

trial judge's factual findings are "'so manifestly unsupported by or inconsistent

with the competent, relevant and reasonably credible evidence as to offend the

interests of justice[.]'" Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65
N.J. 474, 484 (1974) (quoting Fagliarone v. Township of North Bergen, 78
N.J. Super. 154, 155 (App. Div. 1963)). "To the extent that the trial [judge's]

                                                                   A-1798-180418-19T21
                                       5
decision constitutes a legal determination, [this court] review[s] it de novo."

D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013).

      The motion judge examined plaintiff's CIS, including Schedules A, B,

and C. She reduced plaintiff's schedule B expenses because she found it was

unreasonable to spend $744 per year to maintain a driver's license and

registration. She found plaintiff's necessary expenses were $1949.67 without

credit card payments. The judge stated: "[I] find[] her testimony credible[,]

and based on the bank statements[,] that she's earning about $200[] to $250[]

per month from outside employment[,] and I would note on her bank

statements that she's paying approximately $100[] per month in credit card

debt." The judge also found plaintiff had "a very minimal level of financial

independence" and that plaintiff's income was "almost zero."

      The judge examined defendant's CIS, including Schedules A, B, and C,

and found defendant lived a modest life. She looked at defendant's 2015,

2016, and 2017 tax returns and found there was no indication that defendant

worked part-time. The judge also based her finding that defendant did not

have a part-time job on the fact that he cares for his mother.

      The motion judge explained that she excluded certain accounts from her

analysis because defendant's current wife contributed to them. She concluded

defendant's available income after taxes was approximately $673 per week, or



                                                                 A-1798-180418-19T21
                                        6
approximately $2893.90 per month. Relating to defendant's $12,000 annual

IRA withdrawals, the motion judge did not consider the entire amount for

alimony purposes because "pursuant to the statute and pursuant to the

directions of the Appellate Division, the [c]ourt was to exclude the portion of

the pensions that were distributed as part of equitable distribution."

      Plaintiff argues the judge should have considered defendant's "$1.7"

million net worth. However, the judge made specific findings to this point,

explaining why she did not include it in her analysis. She stated: "However,

the [c]ourt does not consider . . . these assets [because they] are not solely

[defendant's], but they were also acquired with the economic and non-

economic contributions of his current wife[.]"

      The motion judge concluded:

                   The [c]ourt finds by a preponderance of the
            evidence, that defendant has not gainfully worked on a
            part time basis or reduced hours since his retirement.
            The initial evidence was from a Christmas letter where
            . . . [d]efendant and his current wife stated he was
            going to continue to work part time at a hot rod shop.
            . . . The [c]ourt notes that there's no additional income
            contained on the [d]efendant's [20]15, [20]16 or
            [20]17 income tax return related to any part[-]time
            work or reduced work at his former job.

                   ....

                 Each party in this matter has strong positions
            with regard to certain factors. Balancing all the



                                                                    A-1798-180418-19T21
                                        7
            factors, the [c]ourt finds that $500[] per month is
            reasonable alimony effective February 2[], 2015.

The motion judge's findings as to the (j)(3) factors are supported by the record.

      Affirmed.




                                                                   A-1798-180418-19T21
                                        8